05/16/2019                           THURSDAY                                        Judge Peter C McKittrick
1:00 PM 19-31770 pcm 11 bk           Pacific Construction Group, LLC
                                     Notice of Preliminary Hearing and Motion For Authority to
                                     Conditionally Use Cash Collateral i /i . Filed by Debtor Pacific
                                     Construction Group, LLC Hearing Scheduled for 5/16/2019 at
                                     01:00 PM in/by Courtroom #1,Portland. (HENDERSON,
                                     NICHOLAS) (11)

                                     Pacific Construction Group, LLC -   NICHOLAS J HENDERSON
                                                                         Elizabeth McKenzie-debtor
                                                                         Steven Arnot for UST




Evidentiary Hearing:          Yes:                No: X



   1. Motion to use cash collateral is approved. Order to be revised per UST comments. Final hearing set for
      June 5th, 2019 at 10:30 in Courtroom #1.

   2. Motion to approve payroll is approved. Mr. Henderson to circulate order to UST and secured creditors.




Order to be prepared by:     Clerk's Office      Chambers

DOCKET ENTRY:




                                                                         Run Date:       05/16/19
                             Case 19-31770-pcm11          Doc 14   Filed 05/16/19
